Citation Nr: 1725033	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  14-39 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to June 1966.  The Veteran received the Purple Heart and Combat Infantryman's Badge.

These issues come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, NY.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher disability rating includes a claim for a TDIU where a veteran asserts that his service-connected disability prevents him from working.  In this case, the record raises a TDIU issue because the Veteran's March 2013 notice of disagreement (NOD) and November 2014 letter state that he did not have the energy and motivation to work due to his worsening PTSD and his service in Vietnam.  Accordingly, the Board has characterized the issues on appeal so as to include a claim of entitlement to a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his PTSD is more disabling than currently contemplated by his 30 percent rating.  Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Under VA's duty to assist, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to increased rating claim, while the mere passage of time does not render inadequate an examination that was otherwise adequate for rating purposes when it was prepared, a new examination is appropriate when the record indicates that the disability in question has undergone an increase in severity since the last examination.  See 38 C.F.R. § 3.326; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

The Board observes that the Veteran was last afforded a VA PTSD examination in April 2012.  At this examination, the examiner gave a diagnosis of PTSD and assigned a Global Assessment of Functioning score of 60.  According to the examination report, the Veteran exhibited PTSD symptoms such as recurrent and distressing recollections and dreams of the event; intense psychological distress; efforts to avoid thoughts, feelings or conversations associated with the trauma; markedly diminished interest or participation in significant activities; difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; exaggerated startle response; anxiety; and mild memory loss.

As noted above, in a March 2013 NOD and November 2014 letter, the Veteran said that he was unable to work due to his PTSD.  Also, the Veteran discussed what he considered to be factual errors and oversights that contributed to the April 2012 VA diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Finally, the Veteran asserted that his PTSD had increased in severity since the April 2012 VA examination upon which the last rating decision was based.   Given the passage of time since the previous VA examination, in addition to the Veteran's contentions regarding possible VA examination inadequacies and a worsening of his service-connected PTSD, the Board finds that a new VA examination is necessary to determine the current nature and severity of the Veteran's PTSD prior to adjudicating his claim for an increased rating.  See 38 C.F.R. §§ 3.159(c)(4), 3.326; Snuffer, 10 Vet. App. at 403.

As set forth in the Introduction, the Board has determined that a claim for a TDIU is part of the Veteran's pending increased rating claim.  However, VA has not sent the Veteran notice in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.

The Board notes that VA treatment records were last associated with the Veteran's claims file in August 2014.  On remand, the AOJ should obtain and associate with the Veteran's claims file any outstanding VA or private medical records pertaining to the instant claims.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(1)-(2).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to specifically include VA treatment records dated after August 2014.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e). 

2. After completing the development above, afford the Veteran a VA examination with an appropriate medical examiner to determine the current nature and severity of his service-connected PTSD.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner. 

All tests and studies deemed necessary by the examiner should be performed, and the examination report should comply with all appropriate protocols for rating PTSD. 

The examiner should also address the occupational and social impairment associated with the Veteran's PTSD, even if he is retired or otherwise not currently working. 

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

3. Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU pursuant to 38 C.F.R. 
§ 4.16. 

4. After completing the development requested above, readjudicate the issue of entitlement to an increased rating for service-connected PTSD and adjudicate the claim for a TDIU.  If the benefits sought are not granted in full, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





